Concurring Opinions.
Manning, C. J.
I think the two verdicts mean the same thing. "When the jury found the prisoner guilty, and recommended him to the mercy of the court, they expressed in their own natural way what the law expresses in the statutory words, ‘guilty without capital punishment/ If the first verdict can, or should, be construed as an unqualified one. the recommendation to mercy is senseless and unmeaning, because the court could pass but one sentence on the convicted person. There was no option with the court then. It could show no mercy.
The law, in reverence of the sanctity of human life, and in tender compassion for the frailty of man, has given to a jury a part of the function of a judge, when sitting upon a ease involving life. The proper, and generally the sole, function of a jury is to find the fact of guilt or innocence. To the judge is confided the power and the discretion to impose a greater or less punishment, within the range which the law has established as meet for the offense of which the prisoner is convicted. But in a capital case, the jury can assume pro hac vice this power of a *924judge, and pronounce that the convict shall not suffer the extreme penalty of the law. The statute has provided the jury with a phrase, or form of words, to express their meaning, when they exercise this faculty, but those words are not sacramental, and the use of others, such as those of the first verdict, will serve the same legal purpose.
The judge must have desired only that the jury should put their verdict in the usual and unmistakable language of the statute, and for that purpose sent them back. This has not to me the appearance of a dictation, or even a suggestion, of a verdict.
There was error in the rejection of the testimony, as is shown in the opinion just read by my brother Egan, which compels the remanding of the case, and for that reason, I concur in the decree.
DeBlano, J. I concur in the opinion of Chief Justice Manning.
Mare, J. I concur in the decree remanding this case, and in the opinion of Chief Justice Manning.